DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 02/18/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20160077348 A1) in view of Ohbitsu (US 20140152556 A1)  and further in view of Tan et al. (US 20180231812 A1).
Regarding Claim 1, Kang teaches display device (Abstract) comprising:
 a display panel comprising a plurality of pixels each including a light emitting layer (Paragraph 54); 
and a stereoscopic lens comprising a curved base disposed on a surface of the display panel with a predetermined radius of curvature (Paragraphs 40-41), and 
a plurality of lenses disposed on the curved base, wherein the stereoscopic lens is adjustable along the curvature (Paragraphs 40-41)
Kang, however, does not explicitly teach a plurality of lenses inclined from a side of the display panel; and wherein a thickness of the curved base of the stereoscopic lens increases as a distance from a center of the stereoscopic lens increases.
Ohbitsu, however, teaches a plurality of lenses disposed on the curved base and inclined from a side of the display panel (Figure 1; Figure 14).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang, in order to include the inclined lens arrangement as in Ohbitsu as shown above, in order so right and left eyes are allowed to recognize different images without dedicated glasses (See Ohbitsu Paragraph 13).
However, neither of Kang and Ohbitsu explicitly teach that a thickness of the curved base of the stereoscopic lens increases as a distance from a center of the stereoscopic lens increases.
Tan et al., however, teaches that a thickness of the curved base of the stereoscopic lens increases as a distance from a center of the stereoscopic lens increases (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable thickness on the stereoscopic lens as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3).
Regarding Claim 2, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however neither of Kang, and Ohbitsu explicitly teach wherein a radius of surface curvature of each of the plurality of lenses increases as a distance from the center of the stereoscopic lens increases.  
Tan et al., however, teaches that a radius of surface curvature of each of the plurality of lenses increases as a distance from the center of the stereoscopic lens increases (Paragraphs 31-47)
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable lenses on the stereoscopic lens sheet as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3).
Regarding Claim 3, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however neither of Kang, and Ohbitsu explicitly teach wherein a thickness of each of the plurality of lenses decreases as a distance from the center of the stereoscopic lens increases.  
Tan et al., however, teaches that a thickness of each of the plurality of lenses decreases as a distance from the center of the stereoscopic lens increases. (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable lenses on the stereoscopic lens sheet as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3).
Regarding Claim 4, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however, Kang does not explicitly teach that the distance between the light emitting layer and each of the plurality of lenses increases as a distance from a center of the display panel increases.  
Ohbitsu, however, teaches that the distance between the light emitting layer and each of the plurality of lenses increases as a distance from a center of the display panel increases (Figures 21 and 22; Paragraphs 213-214).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang, in order to include the inclined lens (See Ohbitsu Paragraph 13).
Regarding Claim 5, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, Kang further teaches wherein video areas of each of the plurality of lenses are overlapped each other, and wherein a width of video areas of each of the plurality of lenses is reduced as a distance from the center of the stereoscopic lens increases (Paragraphs 40-41).  
Regarding Claim 6, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however neither of Kang, and Ohbitsu explicitly teach wherein the thickness of the curved base of the stereoscopic lens is determined based on a refractive index of the curved base, a refractive index between the light emitting layer and the curved base, a distance between the light emitting layer and the curved base, a refractive index of the plurality of lenses, a thickness of each of the plurality of lenses, and an object distance of each of the plurality of lenses.
Tan et al., however, teaches that the thickness of the curved base of the stereoscopic lens is determined based on a refractive index of the curved base, a refractive index between the light emitting layer and the curved base, a distance between the light emitting layer and the curved base, a refractive index of the plurality of lenses, a thickness of each of the plurality of lenses, and an object distance of each of the plurality of lenses (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable lenses on the stereoscopic lens sheet as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic sense of immediacy, and good immersion effect (See Tan et al. Paragraph 3)
Regarding Claim 8, Kang, Ohbitsu, and Tan et al. teach the display device of claim 1, however neither of Kang, and Ohbitsu explicitly teach wherein a thickness of each of the plurality of lenses is determined based on a radius of surface curvature of each of the plurality of lenses and a lens pitch.
Tan et al., however, teaches that a thickness of each of the plurality of lenses is determined based on a radius of surface curvature of each of the plurality of lenses and a lens pitch (Paragraphs 31-47).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the display device of Kang and Ohbitsu, in order to include the variable lenses on the stereoscopic lens sheet as in Tan et al. as shown above, in order to provide the user with a comfortable visual experience, realistic
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483